FILED
                                                                                COURT OF APPEALS
                                                                                     DIVISION II

                                                                              2015 JAN 27 AM 8: 48

                                                                                          WilliGiON




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II


 STATE OF WASHINGTON,                                                No. 44652 -9 -II


                                Appellant.                  PART PUBLISHED OPINION


         v.




 LELDON R. PITTMAN,


                                Respondent.


        BJORGEN, A.C. J. —   Leldon R. Pittman appeals his convictions for attempting to elude a

police vehicle and for driving under the influence of intoxicants. Pittman claims that the

charging information omitted essential elements from the charge of attempting to elude a police

vehicle and that the parties' exercise of their peremptory challenges on paper violated his right to

a public trial. In a pro se statement of additional grounds, Pittman claims that his trial was


untimely, requiring dismissal under CrR 3. 3, and that he received ineffective assistance of

counsel. We conclude in the published portion of this opinion that the charging information was

adequate, and we address and reject Pittman' s' additional arguments in the unpublished portion.


We   affirm.
No. 44652 -9 -II



                                               FACTS


       In January 2012, Pittman returned home after a night out and fought with his mother and

stepfather. After Pittman and his girl friend drove off, his mother called 911 to report the


altercation and gave a description of Pittman' s car.


       Police dispatch reported the incident as a vehicular assault involving a dark colored

vehicle with a broken front windshield, and units from the Fife and Milton police departments


responded. One of these units saw a car matching that description driving erratically away from

the scene of the altercation. As the uniformed officer pulled behind the car to initiate a traffic


stop, the car sped away. The car, later determined to be the one driven by Pittman, led officers

on a chase at speeds between 30 and 80 m.p.h. During this chase, the sirens and emergency

lights of the police vehicles were in use.


       The chase ended when Pittman' s car crashed. As police officers approached the crashed


vehicle, Pittman got out of it, saw the officers and, despite verbal commands that he stop,

attempted to flee. Officers ultimately had to taser Pittman to subdue him.

       The State charged Pittman with, among other offenses, driving under the influence of

alcohol in violation of RCW 46. 61. 502( 1)( c) and attempting to elude a police vehicle in violation

of RCW 46. 61. 024( 1). 1 On the eluding charge, the information stated that

        Leldon     Roy   Pittman ...
                                  did unlawfully, feloniously, and wil[ l] fully fail or refuse
        to immediately bring his vehicle to a stop and drive his vehicle in a reckless manner
        while attempting to elude a pursuing police vehicle, after being given a visual or
        audible signal to bring his vehicle to a stop by a uniformed officer in a vehicle
        equipped with lights and sirens, contrary to RCW 46. 61. 024( 1).


1 RCW 46.61. 024( 1) provides that
         a] ny driver of a motor vehicle who willfully fails or refuses to immediately bring
        his or her vehicle to a stop and who drives his or her vehicle in a reckless manner
        while attempting to elude a pursuing police vehicle, after being given a visual or
        audible signal to bring the vehicle to a stop, shall be guilty of a class C felony. The
        signal given by the police officer may be by hand, voice, emergency light, or siren.
                                                   2
No. 44652 -9 -II



Clerk' s Papers ( CP) at 12. The State alleged that while attempting to elude the police, Pittman

endangered one or more persons other than himself or the pursuing officers, an aggravating

circumstance for sentencing under RCW 9. 94A.533( 11).

         After trial, the jury convicted Pittman of the driving under the influence and attempting to

elude offenses. The jury also found that Pittman had endangered persons other than himself or

the pursuing police when he attempted to elude a police vehicle, constituting the aggravating

circumstance for sentencing.

         Pittman timely appeals.

                                                  ANALYSIS


                                I. SUFFICIENCY OF THE CHARGING DOCUMENT


         Pittman argues that the information omitted an essential element of the crime of


attempting to elude a police officer. Specifically, he contends that the charging document

omitted any mention that police signaled by hand, voice, emergency light, or siren that he should

stop. We hold that the method by which police officers signal to stop is not an essential element

of the crime of attempting to elude a police vehicle and that the information did not need to

include this language.


          An information is constitutionally defective if it fails to list the essential elements of a

crime.    State   v.   Zillyette, 178 Wash. 2d 153, 158, 307 P.3d 712 ( 2013). The essential elements of a


crime are   those "`     whose specification is necessary to establish the very illegality of the behavior'

charged. "2 Zillyette, 178 Wash. 2d at 158 ( quoting State v. Ward, 148 Wash. 2d 803, 811, 64 P.3d 640




2 Essential elements required in an information may be imposed by statute or common law. State
v.   Kjorsvik, 117 Wash. 2d 93, 101 - 02, 812 P.2d 86 ( 1991).      Pittman' s challenge here concerns

statutory elements, since he claims that language found in RCW 46. 61. 024( 1) creates an essential
element.


                                                        3
No. 44652 -9 -II



 2003)).    Requiring the State to list the essential elements in the information protects the

defendant' s right to notice of the nature of the criminal accusation guaranteed by the Sixth

Amendment to the United States Constitution and article I, section 22 of the Washington State

Constitution. Zillyette, 178 Wash. 2d at 158. Due to the constitutional nature of the challenge to


the sufficiency of an information, we review de novo claims that it omitted essential elements of

a charged crime. State v. Williams, 133 Wash. App. 714, 717, 136 P.3d 792 ( 2006).

           In a challenge to the sufficiency of an information, we must first decide whether the

allegedly missing element is, in fact, an essential element. See State v. Tinker, 155 Wash. 2d 219,

220, 118 P.3d 885 ( 2005).          If so, and where the defendant challenges, as here, the sufficiency of

the information for the first time on appeal, we must then " liberally construe the language of the

charging document in favor               of validity."   Zillyette, 178 Wash. 2d        at   161. Liberal construction


requires that we determine whether " the necessary elements appear in any form, or by fair

construction, on       the   face   of   the document    and,   if   so,"   whether " the defendant [ can] show he or


she was     actually   prejudiced        by the   unartful   language."      Zillyette, 178 Wash. 2d at 162 ( citing

Kjorsvik, 117 Wash. 2d at 105 -06).


           The elements of the crime of attempting to elude a police vehicle are fixed in RCW

46. 61. 024( 1),   which states:




           Any driver of a motor vehicle who willfully fails or refuses to immediately bring
           his or her vehicle to a stop and who drives his or her vehicle in a reckless manner
           while attempting to elude a pursuing police vehicle, after being given a visual or
           audible signal to bring the vehicle to a stop, shall be guilty of a class C felony. The
           signal given by the police officer may be by hand, voice, emergency light, or siren.
           The officer giving such a signal shall be in uniform and the vehicle shall be
           equipped with lights and sirens.




                                                                 4
No. 44652 -9 -II



The information, set out above, omits any mention of making the signal by hand, voice,

emergency light, or siren. The issue, then, is whether making the signal by one of those four

means is an essential element of the crime.


        To make such a determination, we must engage in statutory interpretation. Tinker, 155
Wash. 2d   at   221; State   v.   Caton, 163 Wn.           App. 659,     668, 260 P.3d 946 ( 2011),          reversed on other



grounds   by   174 Wash. 2d 239, 273 P.3d 980 ( 2012).                     When interpreting a statute, we attempt to

ascertain and give effect           to the legislature'    s   intent.   Dep' t of Ecology        v.   Campbell & Gwinn,


LLC, 146 Wash. 2d 1, 9 -10, 43 P.3d 4 ( 2002).                   We ascertain the legislature' s intent using the plain

meaning imparted        by the      text   of   the   provision and      that   of   any   related provisions.   Campbell &


Gwinn, 146 Wash. 2d at 11 - 12. Where a statute is susceptible of multiple reasonable interpretations


after the plain meaning analysis, it is ambiguous, and we must turn to extrinsic evidence such as

legislative history, common law precedent, or canons of construction to determine the

legislature'   s   intent. Campbell & Gwinn, 146 Wash. 2d at 12.


        The first     sentence of       RCW 46. 61. 024( 1),        quoted above, plainly sets out essential


elements of the crime: those elements which are necessary to establish illegality. Zillyette, 178
Wash. 2d at 158. One of those elements is that the defendant must have been given a visual or


audible signal to bring the vehicle to a stop. The second sentence then specifies further that the

signal must have been given by " the police officer" and that it "may be by hand, voice,

emergency light,       or siren."      RCW 46. 61. 024( 1).          The third sentence of RCW 46. 61. 024( 1) adds


to this by requiring that the officer giving the signal be in uniform.

        The requirements in the second and third sentences that the signal be given by a police

officer in uniform are also necessary to establish illegality and are thus essential elements under

Zillyette. 178 Wash. 2d           at   158. The      statement    in the    second sentence,        though, that the   police
No. 44652 -9 -II



 may"    signal "    by hand, voice,      emergency light,   or siren,"       is not so easily characterized. RCW

46. 61. 024( 1). "    May" in this context could reasonably be read as requiring the police to use any

one of   the four    enumerated means of         signaling to     a   defendant. RCW 46. 61. 024( 1).   The


defendant would not act criminally unless he or she disregarded one of the specified signal types.

However, as the State notes, the legislature' s use of "may" in RCW 46. 61. 024( 1) could also

reasonably be read to permit, but not require, one of the enumerated types of signals. Under this

reading of the statute, the manner in which police give the signal does not establish the

criminality of the defendant' s actions. Instead the State would only need to prove that the

defendant disregarded some type of police signal to stop to show criminal behavior.3 Under the

former reading, the manner in which police signal would be an essential element of the crime.

Cf.Zillyette, 178 Wash. 2d at 160 ( type of controlled substance is a necessary element where the

delivery of only certain types .of controlled substances can give rise to homicide by delivery

charges).     Under the latter reading, it would not be an essential element.

          Under its plain meaning, then, RCW 46. 61. 024( 1) is susceptible of multiple reasonable

interpretations      and   is therefore   ambiguous.     Campbell & Gwinn, 146 Wash. 2d at 12. With that


ambiguity, we must turn to legislative history, common law precedent, or canons of construction

to determine the legislature' s intent. Campbell &                Gwinn, 146 Wash. 2d at 12. One of those canons


states that we construe statutes in a manner avoiding absurd interpretations. State v. Ortega, 177 '

Wn.2d 116, 130, 297 P.3d 57 ( 2013).              Closely related to this canon is the fundamental rule that

we construe statutes        to   give effect   to the legislature'     s   intent. Campbell & Gwinn, 146 Wash. 2d at


9 -10.




3 The use of "may" in the second sentence and " shall" in the third does not resolve this
dichotomy, since " may" logically could mean that the signal must be given by any one of the
four listed means. RCW 46. 61. 024( 1).
                                                              6
No. 44652 -9 -II



             The gravamen of the attempting to elude offense is that the defendant failed to stop when

signaled to do so by police. Courts have recognized that this serves the legislature' s goal of

 prevent[     ing] ` unreasonable         conduct    in resisting law    enforcement activities. "'   State v. Treat,


109 Wn.       App. 419, 426,          35 P.3d 1192 ( 2001) (   quoting State v. Hudson, 85 Wash. App. 401, 403,

932 P.2d 714 ( 1997)).           As the State points out, under Pittman' s interpretation, defendants could


freely ignore certain types of law enforcement signals such as whistles, flares, or written signs,

thereby defeating the legislature' s intent in enacting RCW 46. 61. 024( 1).

             Resolving an ambiguity by following an interpretation that so erodes transparent

legislative intent creates a basic and unnecessary contradiction in the law. This dissonance both

creates an absurdity under Ortega, 177 Wash. 2d at 130, and ignores the basic injunction of

statutory     construction       to   give effect   to legislative intent. Campbell & Gwinn, 146 Wash. 2d at 9 -10.



To avoid that absurdity and to honor that intent, RCW 46. 61. 024 ( 1) must be interpreted to

require that the police have reasonably signaled the defendant to stop, but not that they must

have made that signal exclusively by hand, voice, emergency light, or siren. Therefore, the

specific method by which the police made this signal is not an essential element of the crime of

attempting to elude a police vehicle.

             Pittman attempts to analogize the information in his case to the one found defective in


State   v.   Naillieux, 158 Wn.          App.   630, 241 P.3d 1280 ( 2010). In Naillieux the State alleged in the


information that the defendant had driven


              his ...    vehicle in a manner indicating a wanton or willful disregard for the lives
             or property of others while attempting to elude a pursuing police vehicle
             appropriately marked after being given visual or audible signal by a uniformed
             police o   ffi c er to bring his ...    vehicle to a stop."

158 Wn.        App.     at   644 ( quoting Clerk' s Papers      at   3 - 4). The language in the information in


Naillieux tracked the language found in                 an older version of     the attempting to   elude statute.   158


                                                                     7
No. 44652 -9 -II



Wn.    App.     at   644 ( citing former RCW 41. 61. 024 ( 1983)).           Legislative amendments had modified


two elements found in the former statute before Naillieux' s alleged criminal act.4 Division Three

of our court found that the use of the former statutory language in the information failed to

provide notice of the essential elements of the crime of attempting to elude a police vehicle as it

existed when Naillieux allegedly refused to stop. Naillieux, 158 Wash. App. at 644 -45. Naillieux,

therefore, simply stands for the rule that use of obsolete statutory language in an information

may well miss current essential elements of an offense. It does not suggest that use of the phrase

    visual or audible signal" overlooks an essential element of the offense.


          The specific manner by which police signal someone to stop is not an essential element

of the crime of attempting to elude a police vehicle. The information therefore did not omit an

essential element of that crime.



          A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2. 06. 040, it is so ordered.

                                                        II. PUBLIC TRIAL


              After conducting voir dire, the parties exercised their peremptory challenges to potential

jurors by listing the jurors that they wished to strike on a piece of paper. There is no evidence

that the trial court considered the factors prescribed in State v. Bone -Club, 128 Wash. 2d 254, 906
P.2d 325 ( 1995),        before allowing the parties to exercise their peremptory challenges in this




4
    First, the legislature had     replaced    the   phrase '     manner indicating a wanton or willful disregard
for the lives        or
                      property   of others '   with    the phrase "`     reckless manner. '   Naillieux, 158 Wn.
App.     at   644 ( citing LAWS   of   2003,   ch.   101, § 1).       Second, the legislature had replaced the phrase
 appropriately marked showing it to be an official police vehicle ' with the phrase "' equipped
with lights and sirens. ' Naillieux, 158 Wash. App. at 645 ( citing. LAWS of 2003, ch. 101, § 1).



                                                                  8
No. 44652 -9 -II



manner. Pittman contends that following this process without first conducting on the record the

inquiry required by Bone -Club, 128 Wash. 2d 258 -59, violated his right to a public trial. His

challenge, however, fails under recent precedent.


        In State   v.   Marks, _            Wn.   App. ,        339 P.3d 196 ( 2014),   we rejected a nearly identical

challenge to the use of written peremptory challenges, relying on our decisions in State v.

Wilson, 174 Wn.         App.   328, 338 -40, 298 P.3d 148 ( 2013),          State v. Love, 176 Wash. App. 911, 309
P.3d 1209 ( 2013),      and   State   v.   Dunn, 180 Wn.        App.   570, 321 P.3d 1283 ( 2014), as well as the


Supreme Court' s decision in State                v.   Slert,    Wn.2d ,       334 P.3d 1088, 1092 ( 2014). We


follow Marks and reject Pittman' s challenge here for the same reasons.


                                                       III. TIME FOR TRIAL RULE


        In his statement of additional grounds, Pittman contends that his trial did not occur within


the time specified by CrR 3. 3, requiring dismissal of all the charges against him. Specifically,

Pittman contends that the State improperly delayed arraigning him and that multiple

continuances to which he objected delayed his trial.5 Pittman, however, waived any claim of a

time for trial rule violation, and we decline to address his claims.


        CrR 3. 3 requires that a criminal defendant receive a trial within 60 or 90 days of his first


appearance unless the defendant waives that time for trial, the trial court otherwise resets the


time for trial, or the trial court excludes a period of time from the time for trial calculation. CrR




5 None of the orders granting continuances are in the record designated for appeal, nor are many
of the transcripts of proceedings where the trial court granted the continuances. The proceedings
that we do have confirm that Pittman signed a time for trial waiver so that he could exercise his
right to represent himself and have time to prepare for trial.



                                                                   9
No. 44652 -9 -I1



3. 3( b), (   c), ( e), (    f).6' 7 If the State fails to try the defendant within the time period required by

CrR 3. 3, it      must       dismiss the   charges with prejudice.        CrR 3. 3( h). We review claims that a


defendant' s trial occurred outside the time allowed by this rule de novo. State v. Chavez -

Romero, 170 Wn.                App.   568, 577, 285 P.3d 195 ( 2012), review denied, 176 Wash. 2d 1023 ( 2013).


              CrR 3. 3( d)( 3) requires the defendant to take specific steps to preserve a claim that his or


her trial occurred in an untimely manner. Specifically,

                a] party who objects to the date set upon the ground that it is not within the time
              limits prescribed by this rule must, within 10 days after the notice is mailed or
              otherwise        given, move     that the court     set a   trial   within   those time limits.   Such

              motion shall be promptly noted for hearing by the moving party in accordance with
              local procedures. A party who fails, for any reason, to make such a motion shall
              lose the right to object that a trial commenced on such a date is not within the time
              limits prescribed by this rule.

CrR 3. 3( d)( 3).           The motion for a trial within the period set by CrR 3. 3 must be made in writing.

Chavez -Romero, 170 Wash. App. at 581.

              The record shows no written motion from Pittman requesting a trial in accordance with

CrR 3. 3.        The record also shows no hearing noted for any such motion. Pittman failed to

preserve his time for trial challenge, and CrR 3. 3( d)( 3) requires that we refrain from addressing

the merits of his claim.8




6 Whether trial is required within 60 or 90 days depends on whether the defendant spends the
pretrial period             in custody. CrR 3. 3( b)( 1) -( 4).


7 The trial court may exclude a period of time from the time for trial calculation for competency
proceedings, proceedings on unrelated charges, continuances, the dismissal of charges without
prejudice, the disposition of a related charge, the defendant' s detention in a foreign or federal jail
or prison, juvenile proceedings, certain unavoidable or unforeseen circumstances, or the recusal
of the assigned judge. CrR 3. 3( e).


8 Pittman' s time for trial claim also makes allegations of prosecutorial vindictiveness. No
evidence in the record supports Pittman' s allegations that the prosecutor threatened to punish
him with additional charges unless he pleaded guilty or that the prosecutor actually did add
                                                                   10
No. 44652 -9 -II



                                      IV. INEFFECTIVE ASSISTANCE OF COUNSEL


           Finally, Pittman contends that his attorney rendered ineffective assistance by failing to

call an expert to support a diminished capacity defense.9 We disagree.
           Both the state and federal constitutions guarantee criminal defendants the right to


effective representation by their counsel. State v. Grier, 171 Wash. 2d 17, 32, 246 P.3d 1260

 2011),    cert. denied, 135 S. Ct. 153 ( 2014). 10° 11 We review the constitutional sufficiency of a

defendant' s representation using the federal test announced in Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 ( 1984). Grier, 171 Wash. 2d at 32. To obtain relief


under Strickland, the defendant must show both that counsel performed deficiently and that this

deficient performance prejudiced the defendant. Strickland, 466 U.S. at 687. We review de

novo claims of ineffective assistance of counsel as these claims present mixed questions of law


and fact. State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 ( 2009).

           The deficient performance prong turns on the legitimacy of defense counsel' s tactical

choices.     Where the defendant       complains about choices              that "`   can be characterized as legitimate


trial strategy, '   we   may   not   find deficient   performance.           Grier, 171 Wash. 2d 33 -34 ( quoting State



offenses to punish him for his refusal to plead guilty. His claim therefore fails. State v. Lee, 69
Wash. App. 31, 35 -38, 847 P.2d 25 ( 1993).

9 Pittman' s diminished capacity claim asserts that his stepfather abused him when he was a child
and that the fight with his parents the night of his arrest triggered some manner of impaired
volitional control related to memories of that abuse


10
     The   relevant portion of   the Sixth Amendment               of   the United    States Constitution   states   that "[ i] n
all criminal prosecutions,       the accused shall enjoy the             right ...    to have the assistance of counsel
for his defense."

11
     The   relevant portion of article    I,   section   22   of   the Washington Constitution        provides   that "[ i] n

criminal prosecutions the accused shall have the right to appear and defend in person, or by
counsel."




                                                               11
No. 44652 -9 -II



v.   Kyllo, 166 Wash. 2d 856, 863, 215 P.3d 177 ( 2009)).             However, where " a criminal defendant can


      demonstrat[ e] that `there is no conceivable legitimate tactic explaining counsel' s

performance, '       he or she shows deficient performance. Grier, 171 Wash. 2d at 33 ( quoting State v.

Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 ( 2004)).


          Diminished capacity is a " mental disorder" that " impair[ s] the defendant' s ability to form

the   culpable mental state       to   commit   the   crime charged."      State v. Atsbeha, 142 Wash. 2d 904, 914,


16 P.3d 626 ( 2001).       In the     context of   RCW 46. 61. 024( 1),    the required mental state,


 willfulness,"      simply means " knowledge" that the police have ordered the defendant to stop.

State v. Mather, 28 Wash. App. 700, 702, 626 P.2d 44 ( 1981).

          Pittman rests his ineffective assistance of counsel claim on the psychological evaluation


attached to the defense' s sentencing memorandum. The psychologist opined that Pittman had

 great difficulty conforming his conduct to the requirements of the law" and that this justified a

lenient   sentence.    CP   at   91.   The psychologist' s testimony does not, in any way, suggest that

Pittman could not understand that he was being told to stop, only that he had difficulty in making

himself do    so.    Given the failure of the evaluation to show an inability to form the necessary

mental state, case law would have required the trial court to exclude the psychologist' s

testimony. Atsbeha, 142 Wash. 2d at 920 -21; cf.State v. Gough, 53 Wash. App. 619, 622 -23, 768
P.2d 1028 ( 1989).      Pittman' s counsel did not render deficient performance by declining to call a

psychologist to testify about a diminished capacity defense, which the trial court would have

excluded. Pittman' s ineffective assistance of counsel claim, therefore, must fail. Kyllo, 166
Wash. 2d at 862 ( we may resolve an ineffective assistance counsel claim on either prong of the
Strickland test).




                                                              12
No. 44652 -9 -II



                                           CONCLUSION

       We affirm Pittman' s convictions.




 I concur:




                                               13
No. 44652 -941



         JOHANSON, C. J. ( concurring) —                    I concur with the majority opinion in almost all aspects.

My disagreement starts with the majority opinion where it declares RCW 46. 61. 024( 1) ambiguous.

Majority at 7. In my view, a plain reading of the statute is all t-hat is necessary in order to determine

that the charging document adequately informed Leldon R. Pittman of all essential elements of the

felony eluding charge.

         Where the defendant challenges the sufficiency of the charging document for the first time

on appeal, we must then " liberally construe the language of the charging document in favor of

validity."      State    v.   Zillyette, 178 Wash. 2d 153,               161, 307 P.3d 712 ( 2013).             Liberal construction


requires     that   we    determine       whether "        the necessary elements appear in any form, or by fair

construction, on         the face   of   the document        and,    if   so,"   whether " the defendant can show he or she


was    actually .prejudiced         by   the unartful language."                 Zillyette, 178 Wash. 2d at 162 ( citing State v.

Kjorsvik, 117 Wash. 2d 93, 105, 812 P.2d 86 ( 1991)).                           A charging document must allege all essential

elements. Zillyette, 178 Wash. 2d at 158. An element qualifies as essential if it is required to establish


the very illegality of the behavior. Zillyette, 178 Wash. 2d at 158.

          In my     view,      applying the          required   liberal       construction    in favor       of   validity, the " very


illegality" of the felony elude behavior is established by the statutory language " fails or refuses to

stop   after   being given a visual       or audible signal          to ...   stop." RCW 46. 61. 024( 1).          The next sentence


that the majority deems ambiguous contains a permissive " may" and a nonexclusive list of the

manner of       giving the      audible or visual signal            to stop.       The manner of giving the " stop" signal is

plainly unnecessary to define the criminality of the offense. This language simply defines various

ways an        officer   is   permitted    to   give   the   audible or visual           signal   to stop.    Liberal construction


requires that we determine whether the necessary elements appear in any form or by fair

construction.        A    plain   reading       of   the   statute    allows      us   to simply answer " yes "; Pittman was




                                                                       14
No. 44652 -9 -II



informed of all essential elements of felony eluding when he was charged with "fails or refuses to

    stop   after   being   given a visual or audible signal   to ...   stop."   Clerk'   s   Papers   at   12.   I would


hold that RCW 46. 61. 024( 1) is unambiguous and that the charging document was sufficient.




                                                       15